DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 13-19 and 21-24 are pending.
Claims 13-14, 19, 22 are amended.
Claims 20 is canceled.
Response to Arguments
Applicant’s arguments, see page 7, filed 07/19/2022, with respect to the specification objections have been fully considered and are persuasive. The specification objections has been withdrawn per applicant’s amendments to the title and abstract.
Applicant’s arguments, see page 7-8, filed 07/19/2022, with respect to the 102 rejection have been fully considered and are persuasive. The 102 rejection has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 13-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Volkswagen AG DE102014211856 (hereinafter “Volkswagen”) discloses a pressure sensor with a pressure-sensitive area, wherein the pressure-sensitive area has a hydrophobic coating, a method for its production and the use of a corresponding pressure sensor in a battery. (Fig 1, Paragraph 0049-0050)
However, Volkswagen fails to disclose the hydrophobic region of the membrane has a plurality of hierarchically arranged micrometer-sized and submicrometer-sized units consisting of a membrane material, wherein a single micrometer-sized unit has a diameter of from 1 pm to .s pm and a single submicrometer-sized unit has a diameter of < 1 pm, wherein the submicrometer-sized units are directly arranged on the micrometer-sized units.
OOYA US 20120240683 discloses pressure sensor comprises a sensor chip having a depressed portion and a diaphragm defining a bottom of the depressed portion, a support member defining a pressure transmission passage communicating with the depressed portion, and a gel member continuously filling the depressed portion and at least a part of the pressure transmission passage. The sensor chip is bonded to a mounting surface of the support member with an adhesive. An edge of an open end of the pressure transmission passage on the mounting surface faces an surrounding region of the depressed portion of the sensor chip. (Fig 1-14, Paragraph 0030-0098)
However, OOYA fails to disclose the hydrophobic region of the membrane has a plurality of hierarchically arranged micrometer-sized and submicrometer-sized units consisting of a membrane material, wherein a single micrometer-sized unit has a diameter of from 1 pm to .s pm and a single submicrometer-sized unit has a diameter of < 1 pm, wherein the submicrometer-sized units are directly arranged on the micrometer-sized units.
Prior arts such as Volkswagen and OOYA made available do not teach, or fairly suggest, the hydrophobic region of the membrane has a plurality of hierarchically arranged micrometer-sized and submicrometer-sized units consisting of a membrane material, wherein a single micrometer-sized unit has a diameter of from 1 pm to .s pm and a single submicrometer-sized unit has a diameter of < 1 pm, wherein the submicrometer-sized units are directly arranged on the micrometer-sized units.
Hence the best prior art of record fails to teach the invention as set forth in claims 13-19 and 21-24 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855